929 F.2d 691Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Virginia BAYSDEN, Plaintiff-Appellant,v.William L. BALL, III, Secretary of the Navy, United Statesof America, J. Edward Cassity, Commanding General,Major General, MCB, Camp Lejeune, NorthCarolina, Defendants-Appellees.
No. 90-2349.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 20, 1990.Decided March 28, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at New Bern.  Terrence W. Boyle, District Judge.  (CA-88-42-4-CIV)
Virginia Baysden, appellant pro se.
Thomas Philip Swaim, Assistant United States Attorney, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before MURNAGHAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Virginia Baysden appeals from the district court's orders granting summary judgment to the defendants and denying her motion for reconsideration in her employment discrimination action.  Our review of the record, the district court's opinion, and the recommendations of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Baysden v. Ball, CA-88-42-4-CIV (E.D.N.C. Jan. 5, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.